Exhibit 10.1 AMENDMENT TO CONSULTING AGREEMENT This Amendment (this “ Amendment ”), entered into and effective as of August 4, 2016, is made to that certain Consulting Agreement, effective as of August 10, 2015 (the “ Agreement ”), by and between Nathan’s Famous, Inc., a Delaware corporation (the “ Company ”), and Wayne Norbitz (“ Consultant ”). Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Agreement. WITNESSETH WHEREAS , the Parties desire to amend the Agreement to extend the Term and certain other terms and conditions of the Agreement; and WHEREAS , pursuant to Section 16 of the Agreement, the Agreement may only be amended by a written instrument signed by the Parties . NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the Parties hereby agree as follows: 1. Amendment s to Agreement . (a)Sections 1 and 2 of the Agreement are hereby amended and restated to read as follows: “1.
